Citation Nr: 9933419	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic sinusitis, 
carpal tunnel syndrome of the right and left wrist, disorders 
of the right and left shoulders, a chronic organic disorder 
manifested by chest pain, and a chronic organic disorder 
manifested by upper respiratory symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to July 1978 
and from September 1986 to August 1994.

After the first period of service, the veteran was granted 
service connection for anxiety neurosis, with 
psychophysiologic gastrointestinal reaction.  The veteran 
again sought service connection for this disability, claimed 
as left side abdominal pain, following his second period of 
service.  Service connection was again granted, and the 
disability was evaluated as 10 percent disabling from August 
1994.  

This case arises from a March 1995 rating determination by 
the regional office, which, in pertinent part, denied claims 
of service connection for several disorders, including right 
shoulder and left shoulder disorders, bilateral carpal tunnel 
syndrome, chronic sinusitis, a chronic organic disorder 
manifested by chest pain, and a chronic disorder manifested 
by upper respiratory symptoms.

The March 1995 rating decision, as corrected in February 
1996, granted service connection for residuals of a fracture 
of the left ring finger, and this disability was evaluated as 
0 percent disabling from August 1994.  By a statement 
submitted in May 1996, the veteran expressly withdrew appeal 
as to service connection for the left ring finger, including 
as to the initial evaluation of that disability.

The Board notes that, following a June 1999 rating decision 
which granted service connection for neurosis, anxiety 
reaction, chronic, moderate, with psychophysiologic GI 
reaction, claimed as left-sided abdominal pain, the RO 
granted an initial 10 percent evaluation.  There is no 
evidence of record that the veteran has appealed this initial 
evaluation, and this issue is not before the Board at this 
time, although the Board notes that the appeal period has not 
yet expired.  



FINDINGS OF FACT

1.  Although the veteran was treated for acute complaints 
attributed to sinusitis at least once during each period of 
service, there is no current medical diagnosis of chronic 
sinusitis.  

2.  Carpal tunnel syndrome (CTS) was diagnosed and surgically 
treated more than five years after the veteran's first period 
of service, and medical evidence establishes that CTS was 
etiologically related to post-service employment.

3.  There is no medical evidence that CTS was aggravated 
during the veteran's second period of service.  

4.  The veteran was treated for a left shoulder disorder 
during each period of service, and there is medical evidence 
relating the veteran's current left shoulder disorder to his 
service.

5.  A chronic disability of the right shoulder was not 
present during either period of service, and there is no 
medical diagnosis of a current right shoulder disorder.

6.  There is no medical diagnosis of a current disorder 
manifested by chest pain.

7.  There is no medical diagnosis of a current disorder 
manifested by upper respiratory symptoms.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for chronic 
sinusitis, CTS of both wrists, a right shoulder disorder, a 
disorder manifested by chest pain, or a chronic organic 
disorder manifested by upper respiratory symptoms.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).
2.  The veteran has presented a well-grounded claim of 
entitlement to service connection for a left shoulder 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was treated for chest pain, 
sinus problems, problems in both shoulders, problems in the 
wrists, and repeated upper respiratory problems during both 
periods of service.  He maintains that some of his joint 
symptoms were studied at the Mayo Clinic during his second 
period of service, that Lyme disease or Rocky Mountain 
Spotted Fever was suspected, and that the physicians did not 
make any specific conclusions.  He contends that he was 
informed that he had arthritis in both shoulders, and that he 
had more frequent and prolonged upper respiratory problems 
than other people during service.

I.  Background

During his first period of service, the veteran was treated 
on various occasions for "colds" or "flu" like symptoms for 
brief periods of time.  Treatment notes in July and August 
1975 and November 1975 reflect diagnoses of inflamed tonsils.  
In August 1976, the veteran complained of problems with the 
right ear, chills, dizziness, vomiting, nausea, a backache, 
and chest pain.  The diagnostic impression was 
gastroenteritis.  In October 1976, he complained of 
rhinorrhea, malaise, and a sore throat.  Mild sinusitis was 
diagnosed without X-rays of the sinuses.  On February 24, 
1978, the veteran complained of chest pain, a headache, 
abdominal pain, sweating, lightheadedness, and syncope.  
Physical examination was essentially normal, and the 
diagnostic impression was syncope, rule out early viral flu 
syndrome.  Three days later, the veteran complained of 
headaches of three days' duration, vomiting, lightheadedness, 
and dizziness.  An examination of the ear, nose and throat 
was normal, and the diagnosis was headache, rule out sinus 
problems.  

In January 1977, the veteran complained of pain in the left 
shoulder for about one month, with no known trauma.  
Examination of the left shoulder showed decreased range of 
motion and tenderness in the deltoid area on palpation.  
X-rays of the left shoulder were essentially normal.  
Examination later in January 1977 for continued complaints of 
pain in the left shoulder indicated normal passive range of 
motion of the left shoulder, with some tenderness.  Another 
X-ray of the left shoulder was normal.  The diagnostic 
impression was rotator cuff tendinitis.  The veteran received 
injections in the left shoulder, but complained of some pain 
for the next 2 or 3 months.  Thereafter, the service medical 
records are negative for any complaints, findings, or 
diagnoses involving the left shoulder.  On examination for 
discharge from service in July 1978, clinical evaluation 
showed no disability relevant to the current claims.  

The service medical records for the first period of service 
are negative for any complaints, findings, or diagnoses 
relating to the right shoulder, a chronic organic disability 
manifested by chest pain, a chronic sinus disorder, or 
diagnoses relating to carpal tunnel syndrome.

On a Department of Veterans Affairs (VA) examination in 
September 1978, the veteran complained about acute 
respiratory diseases, a left shoulder condition, and stomach 
problems.  He reported that he had been treated for pneumonia 
on one occasion during service, and that he had upper 
respiratory infections about four times yearly while in 
service.  On physical examination, the cardiovascular and 
respiratory systems were reported normal.  On examination of 
the musculoskeletal system, there was normal range of motion 
in both shoulders, without evidence of pain, swelling, 
tenderness, or crepitus.  X-rays of both shoulders and a 
chest X-ray were reported normal.  The diagnoses included 
tendinitis of the left shoulder by history, and no residuals 
of upper respiratory infections.  

On a routine physical examination in January 1980 for the 
National Guard, the veteran reported that he was in good 
health and was using no medication.  He indicated that he had 
not had any problems aside from a stomach problem, jaundice, 
or hepatitis, and an adverse reaction to drugs.  Physical 
examination was essentially normal.  A routine physical 
examination in 1984 for similar purposes was also reported 
normal.

Post-service private medical records reflect that the veteran 
was treated for bilateral carpal tunnel syndrome (CTS) for 
several years, and underwent surgical treatment in 1985 and 
1986.  A March 1986 medical statement from G.B. Irons, M.D., 
identified the veteran's post-service employment as the 
etiology of CTS.

On a report of medical history for enlistment in September 
1986, the veteran reported that he had a history of throat 
problems, a painful or trick elbow, and jaundice.  He 
reported that he had had repair of right carpal tunnel 
syndrome and ulnar nerve exploration in August 1985, and 
repair of left carpal tunnel syndrome in November 1985.  
Physical examination was essentially normal.

In May and June 1988, the veteran reported exposure to ticks.  
He reported a rash, joint pain, and a fever.  Physical 
examination disclosed a rash on the lower extremities.  The 
examiner expressed the opinion that he did not believe that 
the veteran had Lyme disease or Rocky Mountain Spotted Fever.  
A few days later, the veteran continued to complain of joint 
pain, especially in the upper extremities.  He was referred 
to the Mayo Clinic.

A report from the Mayo Clinic in June 1988 indicated that the 
veteran was evaluated for complaints of joint pain, present 
for three weeks.  Physical examination showed a rash over the 
back of the neck and right pretibial region.  There was no 
lymphadenopathy.  Examination of the shoulders and elbows was 
normal.  There was evidence of a prior carpal tunnel release 
bilaterally and prior ulnar nerve release on the right upper 
extremity.  The physical examination and laboratory studies 
were normal.  Neurological and rheumatology examination were 
normal.  Lyme disease serology was within normal limits.

During his second period of service, the veteran was also 
treated on occasion for upper respiratory infections.  In 
December 1987, he complained of an upper respiratory 
infection of one week's duration, a toothache, and cheek 
pain.  Examination revealed tenderness of the left maxillary 
sinus area and tenderness of the left maxillary molars.  
Sinus X-rays showed left maxillary sinusitis, and medication 
was prescribed.  On a report of medical history in September 
1990, the veteran reported that he was in fair health, noting 
that he had some symptoms of a cold or "flu."  He indicated 
that he had had no history of swollen or painful joints, 
sinusitis, pain or pressure in the chest, a chronic cough, or 
shortness of breath.  He did report a history of bone, joint, 
or other deformity and a trick elbow.  Physical examination 
was essentially normal.

In November 1992 and November 1993, he was treated for acute 
bronchitis and, in March 1993, he was treated for pneumonia.  
He also complained of pain in the chest in April 1991.  
Costochondritis was diagnosed at that time, and again in 
March and April 1993.  Chest X-rays in November 1992 and 
March 1993 were reported normal.  

In August 1993, the veteran complained of feeling as if there 
was gravel in the left shoulder.  An X-ray of the left 
shoulder was negative, and the veteran received a steroid 
injection for shoulder pain. 

On an exam for separation from active duty in late April 
1994, the veteran complained of chronic frequent colds, 
sinusitis, arthritis, a chronic cough, and pain in the chest.  
Examination disclosed that the systems relevant to the claims 
on appeal were normal.

In June 1994, it was noted that the veteran had received 
treatment for depression with somatic complaints, including 
headaches and chest pain.  In August 1994, the veteran 
complained of pain in both shoulders.  The examiner indicated 
that he had seen the veteran the previous year for pain in 
the left shoulder, and that there might be a relationship to 
the veteran's Guard service.

On a VA examination in June 1996, the veteran complained of 
pain in both shoulders, chest discomfort, neurological 
problems in the hands and wrists, repeated sinus infections, 
and repeated upper respiratory disturbances.  On physical 
examination, the nose, sinuses, mouth, and throat were 
normal.  On a general medical examination, examination of the 
chest was normal.  There was some limitation of motion in the 
shoulders.  Examination of the wrists was normal.  Strength 
in the left hand was satisfactory, but less than in the 
right.  X-rays of the chest and shoulders were normal.  Nerve 
conduction studies were interpreted as showing normal nerve 
conduction except in the right ulnar nerve component.  An 
electromyogram was interpreted as normal for the right upper 
extremity.  The diagnostic impression was right ulnar 
neuropathy at the elbow.  The diagnostic impression included 
bilateral shoulder pain, status post bilateral carpal tunnel 
surgery, and status post right ulnar nerve release.

On a VA musculoskeletal examination in May 1997, the veteran 
reported that he had had tendinitis of the left shoulder in 
the 1970's, that he was relatively free of any shoulder 
discomfort between the 1970's and 1992, but began having 
problems in the left shoulder again in 1992, and that he also 
developed pain in the right shoulder in service.  He reported 
that he had Lyme disease in 1987, and that he had painful 
joints for a period of time.  He stated that he was treated 
for a sinus infection in 1991, and that he had had a flare-up 
of sinusitis periodically since that time.  He also reported 
that he was currently not having problems with bilateral 
carpal tunnel syndrome, treated with surgery before his 
second period of service.

Examination of the chest was within normal limits.  There was 
some slight limitation of motion in the left shoulder with 
tenderness.  X-rays of the chest and shoulders were normal.  
X-rays of the sinuses were normal.  The diagnostic 
impressions were:  left shoulder pain due to a combination of 
tendinitis and arthritis, bilateral carpal tunnel syndrome, 
and recurrent sinusitis.  The veteran only had minimal 
complaints of numbness and tingling in the nerves in the 
upper extremities, and the examiner opined that the 
electromyogram (EMG) findings were not unusual, given that 
the veteran was status post ulnar decompression.

II.  Analysis

The threshold question that must be resolved with regards to 
claims for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of claim that would 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability, and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

With chronic disease shown as such in service, so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain, or any cough, in 
service will permit service connection of a disability first 
shown as a clear-cut clinical entity at some later date.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

A.  Claim for Service Connection for Chronic Sinusitis

The service medical records reflect that sinusitis was 
suspected or diagnosed on at least one occasion during each 
of the veteran's two periods of service.  However, 
examinations at discharge from service in 1978, VA 
examination in 1978, at discharge from service in April 1994, 
and VA examinations thereafter, failed to reveal any physical 
findings indicative of chronic sinusitis.  In addition, the 
veteran did not indicate any history of chronic sinusitis on 
examinations in 1980, 1984, or on enlistment in 1986, and 
physical examinations at these periods were negative.  Thus, 
the evidence does not establish that there was a chronic 
sinus condition present during either period of service, or 
that there was a continuity of symptomatology following 
discharge from either period of service, or that there are 
current residuals of acute sinusitis treated in service. 

Thus, the Board finds that each episode of sinusitis in 
service was acute and transitory in nature, and did not 
establish the presence of chronic sinusitis.  Residuals of 
sinusitis have not been shown to be present after discharge 
from service.  There is no medical evidence associated with 
the file which supports the veteran's assertion that there 
has been a continuity of sinus symptomatology following 
discharge from the second period of service.  Thus, the claim 
for service connection for chronic sinusitis is not well 
grounded.  

The Board notes the veteran's contention that, after 
treatment for a sinus disorder in 1991, the veteran suffered 
sinus disability continuously thereafter.  However, as the 
service medical records, private, and post-service medical 
records do not support this assertion, the Board finds that 
the veteran's unsupported lay belief alone is not sufficient 
to establish a well-grounded claim for service connection for 
chronic sinusitis, including on the basis of chronicity and 
continuity.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).


B.  Claim for service connection for Carpal Tunnel Syndrome

The veteran underwent repair of carpal tunnel syndrome of 
both wrists more than five years after his first period of 
service, and prior to his second period of service.  It is 
noted that symptoms of carpal tunnel syndrome were not 
present during the first period of service.  Private medical 
opinion rendered prior to the veteran's second period of 
service of record attributed the veteran's CTS to the 
veteran's employment after his discharge from the first 
period of service.  

The veteran did have some complaints of pain in various 
joints during his second period of service, but there is no 
in-service or post-service medial evidence that such 
complaints were associated with the veteran's history of CTS.  
The veteran had complaints involving multiple joints on 
examination for discharge from service but, again, physical 
examination of various joints was normal.  Moreover, recent 
VA examinations, including EMG examination, disclose that the 
veteran's upper extremity findings were normal, when 
considered in light of the surgical treatment the veteran 
underwent prior to his second period of service.  

The Board notes in particular that private medical providers 
who treated the veteran for his right and left carpal tunnel 
disorders between his two periods of service specifically 
related those disorders to the work he performed during 
employment after the first period of service.  Moreover, the 
present evidence and medical opinion of record does not 
establish that there was any increase in the level of 
disability or the level of pathology relating to the repair 
of the carpal tunnel syndrome in either wrist during this 
second period of service.  To the extent that the medical 
evidence addresses this question, it is against the veteran's 
claim.  Accordingly, the claim for service connection, either 
as incurred in the first period of service, or as aggravated 
during the second period of service, is not well grounded.  


C.  Claim for Service Connection for Right or Left Shoulder 
Disorder

The service medical records reflect that the veteran was 
treated for a left shoulder disorder during each period of 
service.  Private medical records reflect post-service 
treatment of the left should within one year after service, 
and also reflect a medical opinion that the current left 
shoulder complaint was the same complaint treated during the 
veteran's service.  VA examination in May 1997 confirmed 
medical diagnosis of a current left shoulder disorder.  

As the clinical note dated in August 1994 related the 
veteran's left shoulder disorder to service, and as the 
diagnosis noted on May 1997 VA examination was among the 
diagnoses assigned in service, the Board finds that the 
evidence of record supports the conclusion that the veteran's 
claim is well grounded.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Thus, the veteran has met the minimum requirements 
to establish a well-grounded claim.  

However, additional development is necessary prior to final 
adjudication on the merits, as the evidence establishes only 
that the claim is plausible, but does not establish that the 
preponderance of the evidence is for or against the claim.  
Further factual development, and an opportunity for the 
veteran to submit evidence and be provided notification of 
due process rights, is required.  The veteran's claim is 
remanded to the RO for such development.

As to the veteran's claim for service connection for a right 
shoulder disorder, however, the evidence reflects only that 
the veteran complained of right shoulder pain at times during 
service and on post-service VA examinations, but there is no 
medical evidence that any right shoulder disorder was ever 
medically diagnosed.  Moreover, the recent VA examinations 
failed to disclose a medical diagnosis of a current right 
shoulder disorder.  In the absence of a current medical 
diagnosis of any right shoulder disorder, that claim is not 
well-grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Where there is no current disability, there is 
nothing for which to grant service connection.  Brammer, 3 
Vet. App. at 225.

D.  Claims for Service Connection for Chest Pain or Upper 
Respiratory Symptoms

In this case, the veteran was treated during both periods of 
service for upper respiratory infections of short duration.  
These various upper respiratory infections sometimes included 
the complaint of chest pain, but were essentially acute and 
transitory in nature.  On treatment of complaints of pain in 
the chest during the second period of service, 
costochondritis was diagnosed on at least two occasions.  

However, there is no medical evidence that a chronic organic 
disability manifested strictly by chest pain or a chronic 
upper respiratory disease was diagnosed in service.  These 
two disabilities have not been manifested after discharge 
from service, either on VA examinations or during private 
treatment.  

Therefore, as there is no current medical diagnosis of a 
chronic organic disability manifested strictly by chest pain 
or a chronic upper respiratory disease, these claims are not 
well-grounded.  See Brammer, supra; Rabideau, supra.  Where 
there is no current disability, there is nothing for which to 
grant service connection.  Brammer, 3 Vet. App. at 225.

The Board notes that the veteran has been notified that 
evidence of current disability or evidence that a current 
disability is related to disease or injury incurred in 
service is required, but the veteran has not identified any 
additional medical evidence which might serve to establish a 
plausible claim.  Finally, the Board is unaware of any 
information in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well ground the veteran's claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Board further 
notes that, until a well-grounded claim is established, the 
duty to assist in development of the evidence does not 
attach.  Epps, supra, 1468-70.


ORDER

The claims for service connection for a disorder of the right 
shoulder, residuals of bilateral carpal tunnel syndrome, 
chronic sinusitis, a chronic organic disability manifested by 
chest pain, and a chronic organic disability manifested by 
upper respiratory disease are denied.

The claim for service connection for a disorder of the left 
shoulder is well-grounded, and, to this extent only, the 
appeal is granted.


REMAND

Once the claimant has established a well grounded claim, VA 
must assist the claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  In this regard, the Board finds that 
an additional expert opinion is necessary in order to better 
determine the likelihood that the veteran's left shoulder 
disorder is related to his active service. 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be offered the 
opportunity to identify any private 
sources of post-discharge medical care 
for his left shoulder since August 1994 
or VA treatment since May 1997, and, if 
other relevant treatment records are 
available, those records should be 
obtained.  

2.  The veteran should also be offered 
the opportunity to identify or submit 
alternative types of evidence to 
establish his left shoulder condition 
post-discharge, such as employment, 
insurance, or education-related medical 
examinations.  

3.  The veteran should be afforded VA 
examination to determine the appropriate 
diagnosis for a left shoulder disorder, 
if present, and to determine the 
likelihood, that is, whether it is more 
likely than not, that the veteran has a 
left shoulder disorder which had its 
onset, or was diagnosed or incurred in 
service.   The examiner must include the 
complete rationale for all opinions and 
conclusions expressed.  

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a left shoulder disorder.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  He has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is notified.


		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

